Mr. President, Mr. Secretary-General, Ladies and Gentlemen, Heads of State and Government, Ambassadors and Ambassadors, Delegates and Delegates.
Benito Perez Galdos was an outstanding Spanish writer, from the Canary Islands, and we are commemorating the centenary of his death this very year. On a certain occasion, he regretfully observed that “it is sad to observe that only adversity makes men brothers.” It is sad, but we see it all the time: we human beings only behave as brothers and sisters when we feel threatened by the same misfortune.
COVID-19 is the great crisis of our generation. And this emergency-more than a thousand treaties or speeches — has made us suddenly realize that we belong to a single world.
We had already been seriously forewarned. Ebola, a virus that was identified for the first time in a river in the Democratic Republic of the Congo, spread throughout several African countries and later jumped to Europe.
Already a variant of the influenza virus A suffered a mutation and jumped from a pig to a human in the state of Veracruz, Mexico, leading to what was later known as the swine flu, causing tens of thousands of deaths in several continents.
Now, this very year, an outbreak initially located in a market in Wuhan brought the entire world to a standstill for months, and has plunged humankind into the worst crisis of this century.
The health, economic and social consequences of COVID-19 are only comparable to what humankind suffered during the 1918 Influenza Pandemic, the Great Depression, or the Second World War.
The virus is affecting all of humanity, regardless of ideology, borders or fortunes. But poverty is working hand in hand with the virus. Poverty has proven to be the factor that can aggravate or diminish anything. The pandemic has exacerbated difficulties and inequalities. The pandemic has widened the injustice and vulnerability gap. In Eswatini, that small country in southern Africa, one thousand women contracted HIV every single day of last year. Schools, safe and exclusive spaces were created for young women and adolescent girls. Eswatini was winning the fight against AIDS ten years ahead of schedule. But a pandemic not only widens gaps—it stops progress. It stops hope.
The virus does not care about technology. But when societies have been forced to react against the pandemic, when they have reduced personal contacts, even when they have resorted to confinement, when they have sought to keep on with their work, with their education, with their leisure activities, with their social lives... It is then that digitalization has proven to be the most effective alternative for maintaining social activity.
Nor does the virus infect selectively by gender. But when it has hit large numbers of people, once again women have taken on the essential burden of caregiving.
Nor, lastly, does the virus take into consideration the environment or climate change. But this terrible health emergency has made us realize the true meaning of the term climate emergency: a threat against which the only vaccine is humanity’s united response.
These four factors, together with this most pressing health emergency, are the challenges we are facing:
The challenge of the climate emergency; The challenge of technological progress and the fourth industrial revolution linked to digitalization. The challenge of overcoming excruciating inequalities and poverty; The challenge of full equality between women and men and the eradication of any form of discrimination based on gender, race or origin.
The first of these challenges concerns the climate emergency. And if we look at a picture of our world, we will be excited to see that the ozone hole is slowly healing, thanks to the Montreal Protocol, which bound governments to drastically reduce their CFC emissions. This is a real, tangible example that proves that where there’s a will, there’s a way. Yet another success story is that of the Antarctic Treaty, which protects all of the Earth’s territory south of parallel 60 against any interference, ensuring that it may only be used for scientific purposes.
And we can achieve the Sustainable Development Goals regarding climate, life below water, and terrestrial ecosystems if we set our minds to it. This Assembly is the appropriate forum to reflect on the impact of the pandemic on the Sustainable Development Goals and on the Decade of Action. The 2021 High-Level Political Forum should be held, exceptionally, at the Heads of State and Government level, to agree upon urgent measures that will enable us to achieve the Goals we set for ourselves five years ago
We cannot let down our guard or be complacent, because everything still remains to be done. So far this year, two million hectares have gone up in flames in California. An island of plastic three times the size of France is floating in the Pacific Ocean and destroying our marine ecosystems. And desertification and drought are severely threatening the livelihoods of more than 1.2 billion people all around the world, producing intolerable migration flows.
And, above all, we know that we have very little time left to prevent the climate crisis from becoming irreversible. This is why it makes no sense for any public official to disregard the Paris Agreement and its commitments for action.
The second challenge is linked to the fourth industrial revolution and to digitalization. The past two centuries have seen the global income multiply by more than 20, in contrast with the stagnation of the world’s economy in previous centuries. Since then, a series of industrial revolutions has led to a shift in work activity from agriculture to industry and then to services, and to an increase in productivity and consumption, which in turn have increased well-being and life expectancy, albeit in a painfully unequal manner.
The fourth industrial revolution we are witnessing is of unprecedented scope and speed, and may change every sphere of life for better or for worse. It may provide more leisure or generate more unemployment; it may foster human knowledge or lead to the control and manipulation of people; it may promote the progress of all humankind or intensify inequalities. The following figure illustrates this contrast: 40% of the European Union’s GDP is soon expected to stem from digital activities. Meanwhile, in Africa barely four out of every ten people have internet access.
Digitalization also offers huge potential for emission reduction and for curbing the climate emergency. Artificial intelligence applied to big data and the internet of things facilitate more efficient logistics and transportation, emissions reduction, less aggressive mining and agriculture, the use of renewable energy, and a more circular economy.
The third challenge involves reducing inequalities. I represent a progressive government that has championed the eradication of child poverty and the reduction of inequalities within our borders. But beyond the specific leanings of each government, we must remember that even those who defend certain degrees of inequality distinguish between what they call “constructive inequality” and “oppressive inequality”. Poverty is an intolerable and oppressive form of inequality, which not only constitutes blatant injustice, but is also an impediment to social progress.
And this inequality exists within each country, as well as between countries. Studies have shown that differences in mean per capita incomes between countries account for more than 85 per cent of global inequality. Therefore, to address inequality we must take action within each country, but also, above all, we must narrow the gap between different countries’ incomes.
The fourth major challenge is achieving full, total, absolute equal rights for women. The progress already made is incalculable. In education, in civil rights, in labour rights... We can see young women leading movements against climate change, we can see other young women dressed in white conquering the streets in the East, and young black women leading demonstrations in the West. Inspired by other women who obtain academic qualifications living in the desert, who own small businesses in their villages, who lead countries, or take pictures of black holes. Women who are in those positions thanks to the sacrifices made by other women in the past, such as Rosa Parks, Marie Curie, Marsha P. Johnson and Domitila Barrios.
But it is impossible to ignore how far away we are from achieving Sustainable Development Goal Five, because female genital mutilation is still taking place, we are witnessing a spike in misogynistic violence, and the gender gap remains wide open.
Seventy-five years after the Charter of the United Nations was signed in San Francisco, as leaders of the world’s different peoples, we have more reasons than ever for stepping up to this platform of peace and progress with answers and actions. Last Monday we unanimously adopted a declaration to commemorate this anniversary of the United Nations. It is a text that looks ahead to the future; let us realize its vision. Let us turn good intentions into specific measures.
We need to save this planet, our only home. We need to align the digitalization of the economy throughout the world. We need to eradicate poverty and reduce oppressive social inequalities. We also need to put an end to inequality between men and women, and to all forms of inequality based on beliefs, sexual orientation and gender identity.
Multilateralism And we can only achieve this if we act united. The pandemic that we are enduring, and all that has happened in these past months, reminds us of the practical and moral imperative to act in unity. This is totally contrary to the positions of those who, for some time now, have been questioning the multilateral system and eroding its foundations.
How can we ask the World Health Organization to lead the response to the pandemic effectively if its resources keep dwindling?
How can we champion an open, interconnected world, where citizens are free and have a greater quality of life, if we demonize immigration and backtrack on international trade rules?
How can we advance in the defence of human rights and in the protection of world heritage if we turn our backs on the initiatives created for this purpose?
There is no doubt that the system represented by the United Nations needs reforms and updates. But the only acceptable solution is that of improving it. Because we know only too well where regression to nationalism and protectionism will lead us: to inequality, to heightened tension and, ultimately, to confrontation.
A world divided by distrust and conflict, or a global, more just, and safer world: this is the choice we are facing.
The interdependence of nations is an undisputed fact, and the pandemic has served as a reminder. But it is not enough to invoke unity of action as an abstract, empty principle. We need to believe in unity. Unity enables us to advance together. Unity averts conflicts. Unity saves lives. Unity, and unity alone, can save the planet. And we must act. We must take further steps. And we must take them now. On specific issues, with specific decisions.
The urgency of the current moment shows us that there is only one way to strengthen multilateralism: by defending Global Public Goods along the five main lines that must guide the rebuilding of the multilateral architecture:
Firstly, we must strengthen the global health system. It is time to equip the World Health Organization with new tools, following the expert opinions of the independent evaluation committee; to sign a Global Compact for Health, based on the 2030 Agenda; and to lead a socioeconomic recovery that bolsters national capacities for tackling new pandemics, achieving universal health coverage. At the same time, we must guarantee equitable access to COVID-19 vaccines. This is not only the most effective option from a medical standpoint; it is also an absolute and non-negotiable moral imperative.
Secondly, we must step up our climate-ambition commitments. Once again, we are left with no real choice: the current emergency demands that we act boldly to reach a global agreement that will safeguard the protection of biodiversity by 2030, and this agreement must encompass energy and ecological transitions towards a sustainable model of production.
Thirdly, we must reinforce the multilateral system so as to maintain international peace and security. Wars shackle entire generations in poverty and distress. There is no security without development, nor development without security. And we cannot look the other way, we cannot simply ignore the multiple conflicts that continue to blight the lives of millions of people, and hope for partial solutions. The fate of such people is also our own.
We must promote the negotiations between Palestinians and Israelis to reach a just peace agreement respecting the two-state solution.
We must support a negotiated way out of the conflict in Libya. Urgent action is required to restore peace and security in the Sahel. A just, lasting and mutually acceptable political solution must be found to the Western Sahara conflict, in accordance with Security Council resolutions and within the framework of provisions pursuant to the Purposes and Principles of the UN Charter
We will continue to support UN efforts in those places where they are successful, such as Sudan; but also in those areas in which it needs the unanimous backing of the international community, such as in the fight against the weapons proliferation or in the application of the Joint Comprehensive Plan of Action.
Of particular interest to Spain is the status of Gibraltar following the United Kingdom’s withdrawal from the European Union. On this matter, we are called to comply with United Nations doctrine on Gibraltar, with which Spain is fully aligned. We wish to work towards developing an area of social and economic prosperity that encompasses the entire area of Gibraltar and Campo de Gibraltar.
Fourthly, we must work harder than ever to defend democracy and human rights, promoting the protection of individuals, organizations, communities and networks at the international and local levels. Democracy is much more than merely a form of government: it is a way of life, furnished with values for humanity as a whole, making no distinction between people on the basis of their origin or condition, and requiring all our efforts and good example to successfully combat those who oppose it.
Fifthly and finally, we must commit to financial multilateralism. International financial institutions are called to play a critical role in overcoming this global crisis, contributing to the development of green and digital technology, particularly in the health, education and communications sectors.
Certain regions, such as Latin America and the Caribbean, are submerged in the deepest economic crisis they have known since World War Two. This is why I convened a High-Level Conference in June: to call on the international financial institutions to extend support to the region. A country’s income level cannot be the sole criterion by which it is accorded access to international financing instruments. We must rethink the system so that the most vulnerable nations classified as middle- income countries can also receive the international support necessary to reactivate their economies.
Similarly, it is crucial that we speed up the reform process of the World Trade Organization, reviewing the rules that will enable us to strengthen global production and distribution chains without resorting to closing any borders.
Closing remarks
Right at this moment, in every corner of the globe, there is a young person staring at the screen of their cell phone. In the backstreets of Naples, at a fish auction in Istanbul, in Mexico City’s Zocalo square, in the equatorial Amazon, or at a market in India. These young people have seen their parents working non-stop, day-in, day-out, year after year, without any change. In Villa El Salvador, on the outskirts of Lima, in Tangier, in Popasna. In Villa El Salvador, on the outskirts of Lima, in Tangier, in Popasna. All over the world. Perhaps they wonder why their parents work so hard if nothing around them ever changes. If nothing around them ever gets any better. If there is nothing that transforms and improves their lives. If there is no glimmer of hope in sight.
In most parts of the world, when young people look around them, they can see no life opportunities. Instead, they see that the doors to progress and personal advancement are closing; they are seeing the environment deteriorating before their very eyes.
Exactly when did we decide that the expression “to change the world” had lost all sense and meaning?
I wonder if any of those millions of young people are watching us right now on their mobile phones. I wonder what they are thinking of us, if so. There is another virus spreading across the world right now: its symptoms are disappointment, ennui, distrust and indifference. And these symptoms are suffered by all of these young people listening to us — or who, regrettably, are not listening to us — from every corner of the globe. We infect them with this virus every time we allow a new dispute to come between us; every time we renege on an agreement; every time we turn our backs on our commitments and responsibilities to other countries.
Whether due to inaction or omission, we have allowed disaffection and distrust of government to spread across the globe. Whether due to indifference or cowardice, we have ignored threats and realities that seriously affect the physical, political and moral health of the planet today. We are witnessing the resurgence of exclusionary and xenophobic nationalisms, of autarkic delusions, of blatant authoritarianisms. We are seeing the rise of leaderships based on demagogy, lies and the fuelling of hate.
In the face of such insidious developments, I would like to call on the international community. To appeal to them to understand this historic moment; an appeal stemming from the urgency of these times in which we are living and from fervent convictions.
For the sake of young people, we are morally obliged to act. To act for all, but especially for those who are listening to us in disbelief and indifference. We cannot condemn young people, for the first time in two centuries, to a world that is worse than before, a world that is more unjust, more hopeless, to a future of resignation with no alternatives. We cannot and must not leave the future of our young people in the hands of those intent on putting up yet again the physical and ideological borders we worked so hard to tear down.
We must be proactive. It is essential to understand that many of the ideas that have determined the social order and the economic development of the world during the past decades have ceased to be viable. The health emergency that we are enduring, the climate emergency, the successive crises and recessions, clearly reflect the depletion and failure of that model.
We cannot continue to aspire to rampant, unnatural growth. We cannot build a world based on the destruction of guaranteed public services or of the environment in which we live.
We cannot continue to nurture the fiction of a progress that only means greater injustice and inequality for millions of human beings.
We cannot continue to tell young people that all it takes to realize their dreams is hard work unless we make equal opportunities a reality.
President, dear friends.
Today, those who are here together in this virtual space have the historic, moral, urgent and unavoidable duty to act in unity to offer the world a new horizon of growth and progress.
Today, we have a duty to offer young people hope.
This is our greatest responsibility, especially to those young people who are not listening to us today. We have lost their attention because they do not believe we have anything to offer. And it is these young people who will judge us.
Thank you very much.